Citation Nr: 1227646	
Decision Date: 08/10/12    Archive Date: 08/14/12

DOCKET NO.  08-38 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

Whether a reduction from 30 to 10 percent for allergic rhinitis was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran had active service from August 1992 to April 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), that decreased the Veteran's disability rating for allergic rhinitis from 30 to 0 percent disabling, effective May 1, 2008.  

Service connection for allergic rhinitis was granted in a March 2005 rating decision, with a rating of 30 percent assigned.  The Veteran appealed that rating in an October 2005 notice of disagreement and a June 2006 statement of the case was issued.  However, the Veteran did not file a VA Form 9 with respect to that issue and thus the March 2005 rating decision was final.  

In November 2007, based upon a September 2007 VA examination, the RO proposed to decrease the rating for allergic rhinitis from 30 to 0 percent disabling, effective May 1, 2008, and the Veteran received that notice in December 2007.  In February 2008, the RO decreased the rating accordingly.  However, the Veteran had submitted medical evidence and statements against the proposed reduction, received by the VA in January 2008 but not associated with the claims file until after the February 208 rating reduction.  Thus, in a December 2008 rating decision and accompanying statement of the case, the reduction was reconsidered and instead the rating was reduced from 30 to 10 percent, effective March 1, 2009.  

The Board notes that in the April 2009 and June 2010 supplemental statements of the case, the RO phrased the Veteran's claim as one for increased rating, rather than as one regarding the propriety of the disability reduction.  However, the Veteran's April 2008 notice of disagreement was in reference to a reduction of his rating from 30 to 0 percent and his contentions since then refer to such reduction only.  During the appeal period, he did not file a claim for increased rating.  Thus, the Board has phrased the issue as stated on the title page, and such issue takes into account whether the Veteran was entitled to a higher rating at anytime during the appeal period.

The issue of entitlement to a separate rating for arthritis of the service-connected knee disabilities has been raised by the Veteran's representative in July 2012, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT 

Since March 1, 2009, the Veteran's allergic rhinitis improved, with no indication of polyps.  The Veteran received proper notice of the rating reduction.


CONCLUSION OF LAW

The December 2008 reduction of the rating for allergic rhinitis from 30 percent to 10 percent was proper.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105(a)  & (e), 3.159, 4.71a, Diagnostic Code 6522 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act of 2000 (VCAA),codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), and 3.326(a), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

The United States Court of Appeals for Veteran Claims' (Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 (2004), held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  This decision has since been replaced by Pelegrini v. Principi, 18 Vet. App. 112 (2004), in which the Court continued to recognize that typically a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits. 

Initially, the Board notes that part of this appeal stems from the Veteran's disagreement with a 38 C.F.R. § 3.105(e) reduction and is not based on a claim or application for benefits.  The regulations pertaining to the reduction of evaluations for compensation contain their own notification and due process requirements, which will be discussed in greater detail below.  See 38 C.F.R. § 3.105(e), (i).  

As explained above, service connection for allergic rhinitis was granted in a March 2005 rating decision, with a rating of 30 percent assigned.  The Veteran appealed that rating in an October 2005 notice of disagreement and a statement of the case was issued.  However, the Veteran did not file a VA Form 9 with respect to that issue and thus the March 2005 rating decision was final.  

In November 2007, based upon a September 2007 VA examination, the RO proposed to decrease the rating for allergic rhinitis from 30 to 0 percent disabling, effective May 1, 2008, and the Veteran received that notice in December 2007.  In February 2008, the RO decreased the rating accordingly.  However, the Veteran had submitted medical evidence and statements against the proposed reduction, received by the VA in January 2008.  Thus, in a December 2008 rating decision and accompanying statement of the case, the reduction was reconsidered and instead the rating was reduced from 30 to 10 percent, effective March 1, 2009, a greater benefit to the Veteran.  

The Veteran contends that his allergic rhinitis has never improved and that there has been evidence of polypoid changes and an osteoma of the sinuses to meet the rating criteria for a 30 percent rating under DC 6522. 

A veteran's disability rating shall not be reduced unless an improvement in the disability is shown to have occurred.  See 38 U.S.C.A. § 1155.  See also Greyzck v. West, 12 Vet. App. 288, 292 (1999) and cases cited therein.  Procedurally, where a reduction in an evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance must be prepared setting forth all material facts and reasons.  In addition, the RO must notify the veteran that he has 60 days to present additional evidence showing that compensation should be continued at the present level.  The veteran is also to be informed that he may request a predetermination hearing, provided that the request is received by VA within 30 days from the date of the notice.  If no additional evidence is received within the 60 day period and no hearing is requested, final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to the veteran expires.  38 C.F.R. § 3.105(e). 

The record reflects that in a December 2007 letter, the Veteran was notified of a proposal to reduce the disability rating assigned for his allergic rhinitis.  He was additionally notified that he had 60 days for the presentation of additional evidence to show that compensation payments should be continued at the present level, and that if he did not respond within those 60 days, his disability rating would be reduced.  The record reflects that the Veteran responded to the December 2007 letter in January 2008, specifically disagreeing with the proposed reduction, with private medical evidence.  The Veteran did not request a pre-determination hearing.  The Board considered that evidence in the December 2008 rating reduction.

To the extent that the Veteran's claim was decided in February 2008, without the benefit of the January 2008 statement and evidence submitted by the Veteran, the Board finds that such did not prejudice the Veteran.  Specifically, the claim was re-evaluated in December 2008 based upon the new evidence and a greater benefit was granted based upon that evidence, and such decision replaced the February 2008 reduction.  Moreover, the reduction became effective March 1, 2009, more than 60 days from the issuance of the rating decision, which complies with the law.

Thus, the Board finds that the provisions of 38 C.F.R. § 3.105(e) are applicable and were met; therefore, the reduction was procedurally proper.  The Board must, however, still consider whether the reduction was factually appropriate based upon the evidence of record. 

In certain rating reduction cases, VA benefits recipients are to be afforded greater protections.  38 C.F.R. § 3.344(a)(b) (2011).  Those regulations provide that rating agencies will handle cases affected by change of medical findings or diagnosis, so as to produce the greatest degree of stability of disability evaluations consistent with the laws and VA regulations governing disability compensation and pension.  However, the provisions of 38 C.F.R. § 3.344(c) specify that those considerations are applicable for ratings which have continued for long periods at the same level (five years or more), and that they do not apply to disabilities which have not become stabilized and are likely to improve.  Reexaminations disclosing improvement, physical or mental, in these disabilities will warrant a reduction in rating.  Similar protections are afforded to veterans who have been awarded a total rating based on unemployability.  38 C.F.R. § 3.343 (2011). 

In this case, however, the 30 percent disability rating for allergic rhinitis was in effect for less than 5 years, from July 19, 2004, to March 1, 2009.  Therefore, the provisions of 38 C.F.R. § 3.344(a) and 38 C.F.R. § 3.344(b) are not applicable.  38 C.F.R. § 3.344(c) (2011). 

Accordingly, an examination disclosing improvement will warrant reduction in the rating.  38 C.F.R. § 3.344(c) (2011).  

Ratings for service-connected disabilities are determined by comparing the veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. Part 4 (2011).  When rating a service-connected disability, the entire history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran's allergic rhinitis has been rated under Diagnostic Code 6512-6522.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the rating assigned; the additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2011).  Diagnostic Code 6512 pertains to chronic frontal sinusitis.  Diagnostic Code 6522 pertains to allergic or vasomotor rhinitis.  38 C.F.R. § 4.97 (2011). 

Diagnostic Codes 6510 through 6514 pertain to various types of sinusitis, each of which is rated pursuant to a General Rating Formula for Sinusitis set forth in the rating schedule following Diagnostic Code 6514.  The General Rating Formula for Sinusitis applies in all circumstances in which VA is to evaluate the severity of sinusitis, no matter the particular diagnosis. 38 C.F.R. § 4.97, General Rating Formula for Sinusitis (2011). 

Under the General Rating Formula for Sinusitis, a 10 percent disability rating is awarded for sinusitis manifested by one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent disability rating is awarded for sinusitis manifested by three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or by more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent disability rating is awarded for sinusitis following radical surgery with chronic osteomyelitis, or manifested by near constant sinusitis characterized by headaches, pain, and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries. 38 C.F.R. §§ 4.97, Diagnostic Codes 6510-6514, General Rating Formula for Sinusitis (2011).  An incapacitating episode of sinusitis is specifically defined in the regulations as one requiring bed rest and treatment by a physician.  38 C.F.R. § 4.97 (2011). 

Diagnostic Code 6522 provides for a 10 percent rating where the rhinitis is not manifested polyps, but where there is greater than 50 percent obstruction of the nasal passage on both sides, or complete obstruction on one side.  A maximum 30 percent rating is warranted when the medical evidence shows evidence of polyps.  38 C.F.R. § 4.97 (2011). 

However, in this case, when reviewing the evidence of record dated since the beginning of the appeal period, including the September 2007 and August 2008 VA examinations as well as the private and VA treatment records, there is no indication that the Veteran has any current sinusitis.  Thus, the Board finds that a higher rating based upon sinusitis, or a separate compensable rating, is not warranted at anytime during the pendency of the appeal.

Turning to the evidence of record, on September 2007 VA examination, the Veteran reported that he had allergic rhinitis with nasal stuffiness.  Physical examination of the nose showed that the nasal passages were negative for obstruction or polyps.  A previous X-ray showed the presence of a 5 millimeter osteoma.

A December 2007 CTscan of the sinuses showed a small, 8 millimeter frontal sinus osteoma, mucosal thickening throughout the paranasal sinuses, a 3 millimeter rightward bowing of the bony nasal septum, and mucosal thickening.  An accompanying examination relayed a history of nasal polyp.

In June 2008, a fiberoptic nasal sinus diagnostic endoscopy showed a septal deviation to the right inferiorly and posteriorly.  There was no evidence of any polyps or purulence.  There was some polypoid changes of the inferior turbinates noted.  

On August 2008 VA examination, the Veteran denied any changes in his nasal obstruction.  Nasal examination showed that the inferior turbinates were hypertrophied obstructing approximately 50 percent of the Veteran's airways.  Nasal endoscopy showed a very mild septal deviation of the posterior left.  There were no polyps visualized.  The Veteran's allergic rhinitis was being controlled on medical management and was assessed to cause him mild impairment in his activities of daily living.

In this case, the Board finds that there has been consistent evidence to show that his allergic rhinitis improved to warrant the reduction in rating from 30 to 10 percent.  Diagnostic Code 6522 is specifically tailored to a finding of polyps or no polyps.  In this case, multiple imaging of the Veteran's sinuses, either physically, on CTscan, or repeated endoscopy have been negative for indication of polyps.  Thus, the criteria for a higher 30 percent rating, that of "polyps" has not been met since March 1, 2009.  In that regard, although the finding of "polypoid changes" may resemble a polyp, as the Veteran contends, that finding alone does not meet the criteria for a higher rating, as it was specifically found on that same examination that there was no evidence of any polyps.  The same is true for the finding of osteoma.  Diagnostic Code 6522 does not provide for a higher 30 percent rating for any manifestations other than a polyp, thus, a finding of an osteoma does not meet that standard.  Accordingly, upon a strict reading of DC 6522, it is apparent that the Veteran's allergic rhinitis improved to no longer meet the criteria for the 30 percent rating, i.e., there was no longer any indication of a nasal polyp.  Accordingly, as there was improvement to the medical disability as contemplated in the rating schedule, the rating reduction from 30 to 10 percent for allergic rhinitis was proper, as there was evidence of nasal obstruction greater than 50 percent.  








	(CONTINUED ON NEXT PAGE)


As the preponderance of the evidence is against the claim, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

The reduction of the rating from 30 to 10 percent for allergic rhinitis was proper.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


